OPINION
ONION, Judge.
The offense is speeding; the punishment, a fine of $100.00.
Appellant’s conviction resulted from a trial de novo, before a jury, in the County Court of Colorado County after an appeal from a conviction in the Justice of the Peace Court, Precinct No. 1, Colorado County, Texas.
This Court’s jurisdiction in appeals from causes originating in Justice or Corporation Court is limited to convictions where the fine assessed in the County Court, the County Court at Law or the County Criminal Court exceeds $100.00. See Article 4.03, Vernon’s Ann.C.C.P.; Bridges v. State, Tex.Cr.App., 423 S.W.2d 931 and cases there cited; 1 Branch’s Ann.P.C., Sec. 408, pp. 429-431.
The appeal is dismissed.